Citation Nr: 1009710	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  99-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1969. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's claim of entitlement to service 
connection for PTSD.

In a June 2007 decision, the Board denied the Veteran's 
service connection claim for PTSD.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2008 Order, the 
Court remanded the case to the Board for further proceedings 
consistent with a September 2008 Joint Motion for Remand. 

During the pendency of this claim, the Court clarified how 
the Board should analyze claims, specifically to include 
those for PTSD in Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  As emphasized in Clemons, though a Veteran may only 
seek service connection for PTSD, the Veteran's claim "cannot 
be a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed...." Id.  Here, however, the Veteran, 
has pursued his claim through the assistance of counsel.  As 
such, counsel, based on her expertise, is presumed to have 
knowledge of the laws and regulations effecting the provision 
of VA benefits, and is free to advise her client to file 
appropriate claims with the agency of original jurisdiction.  
See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  As such, 
while the Veteran is diagnosed with psychiatric disabilities 
other than PTSD, such as a mood disorder and depression, the 
Board will limit its consideration of the claim to one for 
PTSD.  The Board does not wish to suggest that the Veteran 
cannot file a claim for any psychiatric disorder other than 
PTSD.  Rather, he is invited to file the appropriate claim 
with the agency of original jurisdiction.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

As alluded to in the Introduction, the Board's June 2007 
decision denying the Veteran's claim for entitlement to 
service connection for PTSD was remanded by the Court in 
accordance with the September 2008 Joint Motion.  In the 
Joint Motion, the parties note that the reasons and bases as 
to whether VA had fulfilled its duty to assist cited in the 
Board's June 2007 decision were inadequate.

The parties note that the Veteran's alleged stressors include 
his unit receiving enemy weapons fire, exposure to mines 
while laying communication in the demilitarized zone, 
exposure to U.S. infiltrators, and interaction with the crew 
of the USS Pueblo to include during September 1968.  Pursuant 
to the VA's request, in February 2005 the U.S. Army & Joint 
Services Records Research Center (JSSRC), which was then the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), provided copies of the history reports submitted 
by the 51st Signal Battalion for 1968 and 1969.  These 
requested reports did not corroborate the Veteran's 
stressors.  The parties point out that in the letter, JSSRC 
advised VA that additional information could be requested if 
it was provided with specific combat incidents (to include 
date, action, and type) and the full names of friends killed 
or wounded in action, if applicable.  The letter also advised 
VA that the Veteran could request company, battalion, 
brigade, or division level records, including Daily Staff 
Journals and Morning Reports from the National Archives and 
Record Administration Military Branch.  As these additional 
steps have not been undertaken to develop the Veteran's 
claim, the Board finds that such actions must be carried out 
on remand.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide 
specific details of each combat 
incident (to include date, action, and 
type) and the full names of friends 
killed or wounded in action, if 
applicable.  Also inform the Veteran 
that he may request on his own company, 
battalion, brigade, or division level 
records, including Daily Staff Journals 
and Morning Reports from the National 
Archives and Record Administration 
Military Branch,  and provide him with 
the requisite details for him to obtain 
these records. 

2.	Forward any combat details the Veteran 
provides to JSSRC for verification.  
All communications and responses should 
be detailed in the claims folder. 

3.	Request company, battalion, brigade, or 
division level records, including Daily 
Staff Journals and Morning Reports from 
the National Archives and Record 
Administration Military Branch.  All 
communications and responses should be 
detailed in the claims folder. 

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



